         Case 1:19-cv-04129-AT Document 55 Filed 01/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ERIC SLAWIN,                           :
                                       :
       Plaintiff,                      :       CIVIL ACTION NO.
                                       :       1:19-cv-04129-AT
v.                                     :
                                       :
BANK OF AMERICA                        :
MERCHANT SERVICES, et al.,             :
                                       :
       Defendants.                     :

        CERTIFICATE OF SERVICE OF INITIAL DISCLOSURES

      Please take notice that on January 27, 2021, Defendant Banc of America

Merchant Services, LLC by counsel and pursuant to Local Rules 5.4(A) and 26.3(A),

served its Initial Disclosures on counsel of record via US Mail and electronic mail

as follows:

                             Jean Simonoff Marx, Esq.
                               Robert N. Marx, Esq.
                                 Marx Law Group
                            1050 Crown Pointe Parkway
                                     Suite 500
                                Atlanta, GA 30338
                        jeannie.marx@marxlawgroup.com
                         robert.marx@marxlawgroup.com
                           lawyers@marxlawgroup.com

                         Christopher Paul Galanek, Esq.
                         Aiten Musaeva McPherson, Esq.

                                           1
        Case 1:19-cv-04129-AT Document 55 Filed 01/27/21 Page 2 of 2




                       Bryan Cave Leighton Paisner, LLP
                        One Atlantic Center, 14th Floor
                        1201 West Peachtree St., N.W.
                            Atlanta, GA 30309-3471
                          chris.galanek@bclplaw.com
                        aiten.mcpherson@bclplaw.com

                              Mark E. Zelek, Esq.
                           Joseph D. Magrisso, Esq.
                        Morgan, Lewis & Bockius LLP
                   200 South Biscayne Boulevard, Suite 5300
                            Miami, FL 33131-2339
                         mark.zelek@morganlewis.com
                      joseph.magrisso@morganlewis.com

                                Ted Solley, Esq.
                                 Moser Law Co.
                          112 Krog Street NE Suite 26
                               Atlanta, GA 30307
                           tsolley@moserlawco.com

      I further certify that I prepared this document in 14 point Times New Roman

font and complied with the margin and type requirements of this Court.

                                     /s/ M. Laughlin Allen
                                     M. Laughlin Allen (GA Bar No. 901999)
                                     MCGUIREWOODS LLP
                                     1230 Peachtree Street, N.E., Suite 2100
                                     Atlanta, Georgia 30309-3534
                                     Telephone: (404) 443-5500
                                     Facsimile: (404) 443-5599
                                     mlallen@mcguirewoods.com
                                     Counsel for the Defendant Banc of America
                                     Merchant Services, LLC



                                        2
